Citation Nr: 1142979	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 15, 2010.

2.  Entitlement to a disability rating greater than 50 percent for service-connected PTSD from May 15, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from September 1971 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that continued a 30 percent rating for PTSD.

Service connection for PTSD was initially granted by rating action dated in April 2005, wherein a 30 percent disability rating was assigned.  In October 2005, the Veteran indicated that his PTSD warranted a higher disability rating.  As the Veteran's request was received within one year of the April 2005 rating decision, the Board construes this as a disagreement with the assigned initial disability rating.

An April 2011 rating decision increased the disability rating to 50 percent, effective May 15, 2010.  The Veteran has not expressed satisfaction with the increase, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been characterized to reflect that "staged" ratings have been assigned for the PTSD, and that both "stages" are on appeal.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.

The issue of a disability rating in excess of 50 percent from May 15, 2010, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required. 


FINDING OF FACT

It is reasonably shown that throughout the period prior to May 15, 2010, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time prior to May 15, 2010, is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD prior to May 15, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2003 and June 2006 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As this claim is for an increased initial disability rating, the Board notes that this is an appeal arising from a grant of service connection in April 2005 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011).  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6 (2011).

The Veteran's treatment records reflect non-service-connected diagnoses of depression and dysthymia.  However, most of the records do not specifically indicate what symptoms are attributable only to the non-service-connected disabilities.  Hence, for the limited purpose of this decision, the board will attribute 
all psychiatric signs and symptoms to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

The Veteran's claim for an increased rating for PTSD was received by VA on October 31, 2005; consequently the period for consideration is from October 2004.  

A March 2005 VA mental health treatment record documents that the Veteran was neatly groomed; his speech was a normal rate, tone, and volume; his mood was ok; his affect was anxious and tense; his thought process was linear; he displayed no psychosis or bizarre or unusual ideation; he denied suicidal and homicidal ideation; he was alert and oriented in all spheres; his judgment was intact; his insight was fair to good.

An April 2005 VA examination report shows that the Veteran reported that besides his spouse, he did not have any current social relationships.  He also stated that he did not participate in any activities or leisure pursuits.  Mental status examination revealed that his current thought processes and content were within normal limits; he did not have any delusions or hallucinations; his eye contact was good; his behavior was appropriate; he denied suicidal and homicidal ideation; he was able to maintain minimal personal hygiene and other basic activities of daily living; he was fully oriented; his long-term memory was intact; his short term memory and concentration were impaired; his judgment was intact; his speech was slow; his mood was depressed; his impulse control was impaired; he exhibited chronic sleep impairment.  PTSD symptomatology revealed frequent intrusive thoughts and recollections about his traumatic expereriences.  The Veteran reported frequent nightmares about two or three times a week; he reported flashbacks; total isolation from others; he avoids crowds, television shows and movies related to his trauma; the Veteran reported that it was difficult to trust people; he reported sleep disturbance, stating that he only sleeps three or four hours a night.  The Veteran stated that he is always on alert, always on guard, always watching people.  He reported difficulty with concentration, depression and a loss of interest in pleasurable activity and feeling of rage.  PTSD, chronic , mild was diagnosed.  The GAF score was 61.  The examiner opined that the Veteran has mild difficulty establishing and maintaining effective social and occupational relationships due to PTSD.  Following exposure to traumatic activities on active duty his psychosocial functional status and quality of life were mildly impaired due to PTSD.  The  Veteran had not noted time lost to employment due to PTSD.  He was capable of managing his benefit payments in his own best interest without restriction.

In a June 2006 letter, the Veteran's wife reported that the Veteran was miserable and depressed, and that on Fridays he would go straight to bed and stay there the entire weekend.  She reported that he had a very bad temper, and that he would snap at everyone for anything.  She added that he was forgetful and would misplace everything.

In a June 2006 letter, the Veteran's daughter, essentially reported that he was always angry.

A VA examination report dated in June 2006 shows that the Veteran reported that his anti-depressant medications were effective.  He reported that he would experience sadness; anergia; feelings of hopelessness; no suicidal ideation, difficulty concentrating; and that his symptoms will last for days at a time.  He described that the relationship with his wife was fair; however he had no other friends that he would spend time with regularly.  Psychological examination revealed that he was clean, neatly groomed, and appropriately dressed; his speech was unremarkable; his affect was normal; his mood was good; he was alert and oriented in all spheres; he exhibited normal thought process and content; he denied delusions and hallucinations; his judgment was intact; he reported chronic sleep impairment; his recent memory was moderately impaired.  It was noted that the Veteran was currently employed fulltime; however, he did note that he was having difficulty dealing with the stress from his job.  Chronic PTSD and depressive disorder was diagnosed.  GAF score was 62.  The examiner noted that the Veteran's PTSD signs and symptoms decreased work efficiency and ability to perform occupational tasks during periods of significant stress.

A July 2007 VA mental health treatment record shows that the Veteran reported increasing nightmares and anxiety as well as depression.  He indicated that he would stay in the bed two to three times per week, and that he was missing work.  The examiner noted that the Veteran's current PTSD was causing him to not function at work or in the community.

VA mental health records from November 2006 to November 2007 document that the Veteran's psychiatric medications were adjusted due to nightmares and physical restlessness that was interfering with his sleep.

In the Veteran's May 2008 substantive appeal, he reported that his nightmares had increased to nightly, and that he would have constant depression and total isolation from his family.  He added that even with an increase in his medications, he would still experience worsening symptoms.

In a September 2009 statement, the Veteran reported that he was hospitalized for about six days in October 2008 for "suicidal conditions" at the VAMC Tuscaloosa.

On May 2010 VA examination, the Veteran reported that despite his mediation treatment, he continued to experience psychiatric disorders and symptoms.  He indicated that his relationship with his wife and kids was somewhat distant.  He indicated that his work relationships were ok because he was a driver and did not have to get to know his co-workers in depth.  Mental status examination revealed that he was clean and neatly groomed; appropriately dressed; tense; with clear and coherent speech; cooperative but irritable attitude; constricted affect; and anxious and dysphoric mood.  He was oriented in all spheres; his thought processes and content were normal; and his judgment was intact.  He reported severe sleep impairment, to include night sweats and nightmares that occur five to six times per week.  He reported thoughts of harming his supervisor, however he had no plan or intent.  The examiner noted that the Veteran experienced chronic, daily, mild to moderate symptoms of PTSD.  The examiner also noted that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms.  The GAF score was 50.

VA treatment records from April 2008 to March 2011 show ongoing treatment for the Veteran's psychiatric disability.  GAF scores were shown to be 50.

At the September 2011 video conference hearing, the Veteran reiterated his contentions that his PTSD symptoms were more severe than the currently assigned disability rating.

Based on the foregoing, the Board finds that resolving all doubt in the Veteran's favor, he is entitled to a 50 percent disability rating for PTSD for the entire period at issue, prior to May 15, 2010.  While many of the symptoms listed in the schedular criteria for a 50 percent rating are not shown, the evidence reflecting a degree of social isolation, establishes that the PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.  Consequently, a  50 percent disability rating is warranted throughout the period prior to May 15, 2010.

It is not shown that at any time prior to May 15, 2010, that symptoms of the Veteran's PTSD were of such nature and severity as to warrant the next higher 70 percent disability rating.  Specifically, there was no evidence of intermittently illogical, obscure, or irrelevant speech (the Veteran's  speech has been consistently described as of normal rate and volume, fluid, spontaneous, and not pressured, with coherent and logical thought process); spatial disorientation (the Veteran has always been described as alert and fully oriented on evaluation/examination); or neglect of personal appearance and hygiene (he always appears for examination well groomed  with appropriate appearance and hygiene).

The evidence shows the Veteran experiences daily depression and irritability.  However, these symptoms are not shown to affect his ability to function independently, appropriately, and effectively.  Regarding impaired impulse control, he was not shown to have had periods of violence or unprovoked irritability.

While the record shows the Veteran has difficulty establishing and maintaining effective relationships, it does not show an inability to do so.  The record reflects he maintains a relationships with his wife and daughter (albeit strained at times).  Examinations have noted the Veteran's denials of suicidal ideation.  

The disability picture shown regarding the Veteran's PTSD prior to May 15, 2010, most nearly approximates the criteria for a 50 percent disability rating.  PTSD symptoms did not cause him to have symptoms of the nature and severity listed in the criteria for a 70 percent rating, or occupational and social impairment with deficiencies in most areas.  Consequently, a further increase to 70 percent for this period of time is not warranted.   

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an even higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Accordingly, the Board finds that overall disability picture of the Veteran's PTSD most closely approximates the criteria for a 50 percent disability rating.

Extraschedular rating

The Board also has considered whether the Veteran's claim for this period warrants referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the Veteran's manifestations of PTSD and associated impairment shown to the rating schedule, the Board finds that degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Therefore, referral for consideration of an extraschedular rating is not necessary.


ORDER

An initial 50 percent disability rating for PTSD from May 30, 2003, to May 15, 2010, is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Board finds that further development of the evidentiary record is necessary to properly address the matter of entitlement to a disability rating in excess of 50 percent for PTSD from May 15, 2010.  

Specifically, the Veteran submitted evidence showing that he has missed 31 full days from work due to his PTSD.  He also testified in support of his contention that this disability has worsened since his most recent VA psychiatric examination in May 2010.  Inasmuch as the report of the last VA examination is now moderately dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of his psychiatric disability.

Furthermore, records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, are likely to contain pertinent information, and must be secured.  Likewise, any updated private treatment records would be pertinent evidence, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since March 2011.  The Veteran shall also be asked to specify whether he received any private treatment or evaluation for psychiatric disability during that time, and to provide releases for records of any such treatment or evaluation (which the RO/AMC shall then obtain for association with his claims file).

2.  The RO/AMC shall then arrange for a VA psychiatric examination of the Veteran to assess the current nature and severity of his PTSD.  The claims file (including this Remand) must be reviewed by the examiner in conjunction with the examination.  

The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).

The examiner must also state whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of his service-connected PTSD affect his social and industrial capacity.  A complete rationale for all opinions expressed should be provided. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


